DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 21-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkening (US 6,576,904) in view of Den Toonder et al. (US 2009/0180516).
	In regard to claim 1, Volkening discloses a long-wave infrared detecting element (e.g., “… IR and mm-wave imagers …” in the fifth column 4 paragraph) comprising:
(a) a magnetic field generator configured to generate a magnetic field (e.g., see “… In FIG. 2B, the primary inductor PC is located at the pixel along with the secondary inductor 15' … multi-level inductors (see references at the end of this section). In particular, the reported inductance values ranged from 10 to 30 nH for approximately 200x200 µm2 inductors …” in Fig. 2B, the last column 2 paragraph, and the fourth column 8 paragraph);
(b) a substrate on the magnetic field generator (e.g., see “… inductor can be easily integrated with silicon MEMS processing techniques to form the microbolometer pixel elements similar to that shown in FIGS. 1 and 2. These elements can be integrated with other on chip circuitry to form complete devices (i.e., output bus drive transistor, access transistor, shift registers, etc) …” in Fig. 2B and the third column 6 paragraph);
(c) a magnetic material layer separated from the substrate and magnetized by the magnetic field generated by the magnetic field generator (e.g., see “… primary coil which is used to provide an AC magnetic field a corresponding time varying magnetization in the magnetic thin film … temperature sensitive magnetic film (PdFe) 10 …” in Fig. 2B and the last column 2 paragraph);
(d) a support unit on the substrate, the support unit supporting the magnetic material layer such that the magnetic material layer is separated from the substrate, such that the support unit and the magnetic material layer generate heat by absorbing infrared radiation from an outside (e.g., see “… temperature sensitive magnetic film (PdFe) 10 is supported in isolation above a magnetic interrogation inductor 11 by support legs 12 and silicon nitride (Si3N4) bridges 13 and 14 …” in Fig. 2B and the last column 2 paragraph); and
(e) a magneto-electric conversion unit configured to generate an electrical signal proportional to both a strength of the magnetic field generated by the magnetic field generator and a magnetization of the magnetic material layer (e.g., see “… interrogation coil inductor 15 is coupled to a readout circuit 16 …” in Fig. 2B and the last column 2 paragraph),
wherein the magnetization of the magnetic material layer changes according to a temperature of the magnetic material layer, and wherein the temperature of the magnetic material layer changes according to an amount of the infrared radiation absorbed directly by the magnetic material layer and according to an amount of the infrared radiation absorbed by the support unit (e.g., see “… When the temperature sensitive magnetic film 10 is heated as by infrared energy 17, a steep reversible change in AC magnetic susceptibility occurs at the magnetic Curie temperature and this change in magnetic susceptibility is detected by the interrogation inductors 18 and readout circuit 19 …” in Fig. 2B and the last column 2 paragraph).
The element of Volkening lacks an explicit description that the magnetic material is a superparamagnetic material.  However, magnetic materials are well known in the art (e.g., see “… magnetic materials, for example superparamagnetic particles, ferromagnetic particles are included within the thermally actuatable material forming actuator element 20, or a magnetic film is used. In the wall 10 of the microfluidic channel, magnetic field sensor elements 40 are integrated. For example the magnetic field sensor 40 may be a GMR, TMR, AMR or Hall effect sensor or any other suitable sensor …” in paragraph 40 of Den Toonder et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional magnetic material (e.g., equivalent magnetic materials such as “superparamagnetic particles”, “ferromagnetic particles”, and “magnetic film”) for the magnetic material of Volkening and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional magnetic material (e.g., a superparamagnetic material) as the magnetic material of Volkening.
	In regard to claim 21, Volkening discloses a long-wave infrared detecting element array structure comprising a plurality of long-wave infrared detecting elements (e.g., “… IR and mm-wave imagers …” in the fifth column 4 paragraph), each of the plurality of long-wave infrared detecting elements comprising:
(a) a magnetic field generator configured to generate a magnetic field (e.g., see “… In FIG. 2B, the primary inductor PC is located at the pixel along with the secondary inductor 15' … multi-level inductors (see references at the end of this section). In particular, the reported inductance values ranged from 10 to 30 nH for approximately 200x200 µm2 inductors …” in Fig. 2B, the last column 2 paragraph, and the fourth column 8 paragraph);
(b) a substrate on the magnetic field generator (e.g., see “… inductor can be easily integrated with silicon MEMS processing techniques to form the microbolometer pixel elements similar to that shown in FIGS. 1 and 2. These elements can be integrated with other on chip circuitry to form complete devices (i.e., output bus drive transistor, access transistor, shift registers, etc) …” in Fig. 2B and the third column 6 paragraph);
(c) a magnetic material layer separated from the substrate and magnetized by the magnetic field generated by the magnetic field generator (e.g., see “… primary coil which is used to provide an AC magnetic field a corresponding time varying magnetization in the magnetic thin film … temperature sensitive magnetic film (PdFe) 10 …” in Fig. 2B and the last column 2 paragraph);
(d) a support unit on the substrate, the support unit supporting the magnetic material layer such that the magnetic material layer is separated from the substrate, such that the support unit and the magnetic material layer generate heat by absorbing infrared radiation from an outside (e.g., see “… temperature sensitive magnetic film (PdFe) 10 is supported in isolation above a magnetic interrogation inductor 11 by support legs 12 and silicon nitride (Si3N4) bridges 13 and 14 …” in Fig. 2B and the last column 2 paragraph); and
(e) a magneto-electric conversion unit configured to generate an electrical signal proportional to both a strength of the magnetic field generated by the magnetic field generator and a magnetization of the magnetic material layer (e.g., see “… interrogation coil inductor 15 is coupled to a readout circuit 16 …” in Fig. 2B and the last column 2 paragraph),
wherein the magnetization of the magnetic material layer changes according to a temperature of the magnetic material layer, and wherein the temperature of the magnetic material layer changes according to an amount of the infrared radiation absorbed directly by the magnetic material layer and according to an amount of the infrared radiation absorbed by the support unit (e.g., see “… When the temperature sensitive magnetic film 10 is heated as by infrared energy 17, a steep reversible change in AC magnetic susceptibility occurs at the magnetic Curie temperature and this change in magnetic susceptibility is detected by the interrogation inductors 18 and readout circuit 19 …” in Fig. 2B and the last column 2 paragraph).
The structure of Volkening lacks an explicit description that the magnetic material is a superparamagnetic material.  However, magnetic materials are well known in the art (e.g., see “… magnetic materials, for example superparamagnetic particles, ferromagnetic particles are included within the thermally actuatable material forming actuator element 20, or a magnetic film is used. In the wall 10 of the microfluidic channel, magnetic field sensor elements 40 are integrated. For example the magnetic field sensor 40 may be a GMR, TMR, AMR or Hall effect sensor or any other suitable sensor …” in paragraph 40 of Den Toonder et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional magnetic material (e.g., equivalent magnetic materials such as “superparamagnetic particles”, “ferromagnetic particles”, and “magnetic film”) for the magnetic material of Volkening and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional magnetic material (e.g., a superparamagnetic material) as the magnetic material of Volkening.
	In regard to claim 22 which is dependent on claim 21, Volkening also discloses that the magnetic field generator and the substrate are formed as one body (e.g., see “… inductor can be easily integrated with silicon MEMS processing techniques to form the microbolometer pixel elements similar to that shown in FIGS. 1 and 2. These elements can be integrated with other on chip circuitry to form complete devices (i.e., output bus drive transistor, access transistor, shift registers, etc) …” in Fig. 2B and the third column 6 paragraph).
	In regard to claim 23, Volkening discloses a long-wave infrared temperature detecting device comprising:  a long-wave infrared detecting element configured to absorb infrared radiation from an outside and detect a first electrical signal that changes according to the infrared radiation (e.g., “… IR and mm-wave imagers …” in the fifth column 4 paragraph); a signal processor configured to process a second electrical signal transmitted from the long-wave infrared detecting element (e.g., see amplifier that outputs “Video Output” in Fig. 4A); and a display element configured to display an image generated by the second electrical signal processed by the signal processor (e.g., see “Video Output” in Fig. 4A), wherein the long-wave infrared detecting element comprises:
(a) a magnetic field generator configured to generate a magnetic field (e.g., see “… In FIG. 2B, the primary inductor PC is located at the pixel along with the secondary inductor 15' … multi-level inductors (see references at the end of this section). In particular, the reported inductance values ranged from 10 to 30 nH for approximately 200x200 µm2 inductors …” in Fig. 2B, the last column 2 paragraph, and the fourth column 8 paragraph);
(b) a substrate on the magnetic field generator (e.g., see “… inductor can be easily integrated with silicon MEMS processing techniques to form the microbolometer pixel elements similar to that shown in FIGS. 1 and 2. These elements can be integrated with other on chip circuitry to form complete devices (i.e., output bus drive transistor, access transistor, shift registers, etc) …” in Fig. 2B and the third column 6 paragraph);
(c) a magnetic material layer separated from the substrate and magnetized by the magnetic field generated by the magnetic field generator (e.g., see “… primary coil which is used to provide an AC magnetic field a corresponding time varying magnetization in the magnetic thin film … temperature sensitive magnetic film (PdFe) 10 …” in Fig. 2B and the last column 2 paragraph);
(d) a support unit on the substrate, the support unit supporting the magnetic material layer such that the magnetic material layer is separated from the substrate, such that the support unit and the magnetic material layer generate heat by absorbing infrared radiation from an outside (e.g., see “… temperature sensitive magnetic film (PdFe) 10 is supported in isolation above a magnetic interrogation inductor 11 by support legs 12 and silicon nitride (Si3N4) bridges 13 and 14 …” in Fig. 2B and the last column 2 paragraph); and
(e) a magneto-electric conversion unit configured to generate an electrical signal proportional to both a strength of the magnetic field generated by the magnetic field generator and a magnetization of the magnetic material layer (e.g., see “… interrogation coil inductor 15 is coupled to a readout circuit 16 …” in Fig. 2B and the last column 2 paragraph),
wherein the magnetization of the magnetic material layer changes according to a temperature of the magnetic material layer, and wherein the temperature of the magnetic material layer changes according to an amount of the infrared radiation absorbed directly by the magnetic material layer and according to an amount of the infrared radiation absorbed by the support unit (e.g., see “… When the temperature sensitive magnetic film 10 is heated as by infrared energy 17, a steep reversible change in AC magnetic susceptibility occurs at the magnetic Curie temperature and this change in magnetic susceptibility is detected by the interrogation inductors 18 and readout circuit 19 …” in Fig. 2B and the last column 2 paragraph).
The device of Volkening lacks an explicit description that the magnetic material is a superparamagnetic material.  However, magnetic materials are well known in the art (e.g., see “… magnetic materials, for example superparamagnetic particles, ferromagnetic particles are included within the thermally actuatable material forming actuator element 20, or a magnetic film is used. In the wall 10 of the microfluidic channel, magnetic field sensor elements 40 are integrated. For example the magnetic field sensor 40 may be a GMR, TMR, AMR or Hall effect sensor or any other suitable sensor …” in paragraph 40 of Den Toonder et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional magnetic material (e.g., equivalent magnetic materials such as “superparamagnetic particles”, “ferromagnetic particles”, and “magnetic film”) for the magnetic material of Volkening and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional magnetic material (e.g., a superparamagnetic material) as the magnetic material of Volkening.
	In regard to claim 25, Volkening discloses a thermal imaging device comprising:  an optical system configured to focus incident infrared rays from an outside (e.g., “… IR cameras with reduced optics size …” in the fourth column 4 paragraph); a long-wave infrared detecting element array structure comprising a plurality of long-wave infrared detecting elements configured to detect the incident infrared rays that have passed through the optical system (e.g., “… IR and mm-wave imagers …” in the fifth column 4 paragraph); a controller configured to control the plurality of long-wave infrared detecting elements (e.g., “… array is read out row by row into the output shift register. A row shift register provides the access signal to the pixels …” in the last complete column 6 paragraph); a signal processor configured to process an electrical signal transmitted from the long-wave infrared detecting element array structure (e.g., see amplifier that outputs “Video Output” in Fig. 4A); and a display element configured to display an image generated by the electrical signal processed by the signal processor (e.g., see “Video Output” in Fig. 4A), wherein each of the plurality of long-wave infrared detecting elements comprises:
(a) a magnetic field generator configured to generate a magnetic field (e.g., see “… In FIG. 2B, the primary inductor PC is located at the pixel along with the secondary inductor 15' … multi-level inductors (see references at the end of this section). In particular, the reported inductance values ranged from 10 to 30 nH for approximately 200x200 µm2 inductors …” in Fig. 2B, the last column 2 paragraph, and the fourth column 8 paragraph);
(b) a substrate on the magnetic field generator (e.g., see “… inductor can be easily integrated with silicon MEMS processing techniques to form the microbolometer pixel elements similar to that shown in FIGS. 1 and 2. These elements can be integrated with other on chip circuitry to form complete devices (i.e., output bus drive transistor, access transistor, shift registers, etc) …” in Fig. 2B and the third column 6 paragraph);
(c) a magnetic material layer separated from the substrate and magnetized by the magnetic field generated by the magnetic field generator (e.g., see “… primary coil which is used to provide an AC magnetic field a corresponding time varying magnetization in the magnetic thin film … temperature sensitive magnetic film (PdFe) 10 …” in Fig. 2B and the last column 2 paragraph);
(d) a support unit on the substrate, the support unit supporting the magnetic material layer such that the magnetic material layer is separated from the substrate, such that the support unit and the magnetic material layer generate heat by absorbing infrared radiation from an outside (e.g., see “… temperature sensitive magnetic film (PdFe) 10 is supported in isolation above a magnetic interrogation inductor 11 by support legs 12 and silicon nitride (Si3N4) bridges 13 and 14 …” in Fig. 2B and the last column 2 paragraph); and
(e) a magneto-electric conversion unit configured to generate an electrical signal proportional to both a strength of the magnetic field generated by the magnetic field generator and a magnetization of the magnetic material layer (e.g., see “… interrogation coil inductor 15 is coupled to a readout circuit 16 …” in Fig. 2B and the last column 2 paragraph),
wherein the magnetization of the magnetic material layer changes according to a temperature of the magnetic material layer, and wherein the temperature of the magnetic material layer changes according to an amount of the infrared radiation absorbed directly by the magnetic material layer and according to an amount of the infrared radiation absorbed by the support unit (e.g., see “… When the temperature sensitive magnetic film 10 is heated as by infrared energy 17, a steep reversible change in AC magnetic susceptibility occurs at the magnetic Curie temperature and this change in magnetic susceptibility is detected by the interrogation inductors 18 and readout circuit 19 …” in Fig. 2B and the last column 2 paragraph).
The device of Volkening lacks an explicit description that the magnetic material is a superparamagnetic material.  However, magnetic materials are well known in the art (e.g., see “… magnetic materials, for example superparamagnetic particles, ferromagnetic particles are included within the thermally actuatable material forming actuator element 20, or a magnetic film is used. In the wall 10 of the microfluidic channel, magnetic field sensor elements 40 are integrated. For example the magnetic field sensor 40 may be a GMR, TMR, AMR or Hall effect sensor or any other suitable sensor …” in paragraph 40 of Den Toonder et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional magnetic material (e.g., equivalent magnetic materials such as “superparamagnetic particles”, “ferromagnetic particles”, and “magnetic film”) for the magnetic material of Volkening and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional magnetic material (e.g., a superparamagnetic material) as the magnetic material of Volkening.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkening in view of Den Toonder et al. as applied to claim(s) 1 above, and further in view of Castellanos-Rubio et al. (The impact of the chemical synthesis on the magnetic properties of intermetallic PdFe nanoparticles, Journal of Nanoparticle Research Volume 17 (May 2015), Article number: 229, 13 pages).
	In regard to claim 2 which is dependent on claim 1, the element of Volkening lacks an explicit description that the magnetization of the magnetic material layer changes linearly according to the temperature of the magnetic material layer.  However, PdFe properties are well known in the art (e.g., see linear magnetization changes in the temperature range of 20-40K in Fig. 9c and  “… important magnetic property as the Curie temperature is very sensitive to the ratio Pd:Fe (Crangle 1960) and then, for nanoparticles with a percentage of Fe at.% below 20, the onset of superparamagnetism could mix up with the loss of exchange coupling inside the particle, making the magnetic behavior of PdFe nanoparticle systems inherently complex … quasi-lineal contribution of M(H) curves at room temperature …” in the second paragraph on pg. 2 and the second paragraph on pg. 10 of Castellanos-Rubio et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the magnetization of the element of Volkening is linear over a limited operating temperature range.
Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkening in view of Den Toonder et al. as applied to claim(s) 1 above, and further in view of Bell Technologies, Inc. (Hall sensor catalog (March 2002), 19 pages).
	In regard to claims 3 and 8 which are dependent on claim 1, while Volkening also discloses (last column 3 paragraph) that alternative “… readout approaches with higher sensitivities, but requiring more complex pixel ROIC's, are also possible …”, the element of Volkening lacks an explicit description that the magneto-electric conversion unit of the alternative readout approach comprises a Hall plate, a first bias electrode provided at a first edge of the Hall plate, a second bias electrode provided at a second edge of the Hall plate opposite to the first edge of the Hall plate in a first direction, at least one first detection electrode provided at a third edge of the Hall plate, and at least one second detection electrode provided at a fourth edge of the Hall plate opposite to the third edge of the Hall plate in a second direction perpendicular to the first direction, and wherein both the first direction and the second direction are perpendicular to a direction of the magnetic field generated by the magnetic field generator, wherein the Hall plate comprises a rectangular parallelepiped shape.  However, alternative readout approaches are well known in the art (e.g., see “… magnetic materials, for example superparamagnetic particles, ferromagnetic particles are included within the thermally actuatable material forming actuator element 20, or a magnetic film is used. In the wall 10 of the microfluidic channel, magnetic field sensor elements 40 are integrated. For example the magnetic field sensor 40 may be a GMR, TMR, AMR or Hall effect sensor or any other suitable sensor …” in paragraph 40 of Den Toonder et al.) and Hall effect sensors are also well known in the art (e.g., see Fig. 2 and “… Hall sensor is a four-terminal, solid-state device capable of producing an output voltage VH, proportional to the product of the input current, lC, the magnetic flux density, B, and the sine of the angle betweeen B and the plane of the Hall sensor …” on pg. 3 of Bell Technologies, Inc.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional readout approach (e.g., comprising “a four-terminal, solid-state device capable of producing an output voltage VH, proportional to the product of the input current, lC, the magnetic flux density, B, and the sine of the angle betweeen B and the plane of the Hall sensor”) for the alternative readout approach of Volkening and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional readout approach (e.g., comprising a rectangular parallelepiped Hall plate, a first bias electrode provided at a first edge of the Hall plate, a second bias electrode provided at a second edge of the Hall plate opposite to the first edge of the Hall plate in a first direction, at least one first detection electrode provided at a third edge of the Hall plate, and at least one second detection electrode provided at a fourth edge of the Hall plate opposite to the third edge of the Hall plate in a second direction perpendicular to the first direction, and wherein both the first direction and the second direction are perpendicular to a direction of the magnetic field generated by the magnetic field generator) as the alternative readout approach of Volkening.
	In regard to claim 4 which is dependent on claim 3, Volkening also discloses that that the support unit comprises a support plate for supporting the superparamagnetic material layer (e.g., see “Temperature Sensitive Magnetic Material (PdFe) 10” in 
    PNG
    media_image1.png
    1721
    2601
    media_image1.png
    Greyscale
), a plurality of support columns protruding from an upper surface of the substrate in a vertical direction, and a plurality of connection units (e.g., see “Si3N4 Bridge 13” and “Si3N4 Bridge 14” in Fig. 1) wherein each of the plurality of connection units connects the support plate to an upper portion of a respective support column of the plurality of support columns (e.g., see “Support Leg 12” in Fig. 1), and wherein the support plate and the plurality of support columns are separated from each other on a plane perpendicular to the vertical direction (e.g., see Fig. 1).
	In regard to claim 5 which is dependent on claim 4, Volkening also discloses that that each of the plurality of connection units has an area less than an area of the support plate (e.g., see Fig. 1).
	In regard to claim 6 which is dependent on claim 4, Volkening also discloses that each of the plurality of connection units comprises a respective meander pattern (e.g., see Fig. 1).
	In regard to claim 7 which is dependent on claim 1, Volkening also discloses that the magneto-electric conversion unit contacts an upper surface of the substrate (e.g., see Fig. 1).
	In regard to claim 9 which is dependent on claim 4, Volkening also discloses that that the support plate comprises silicon nitride (e.g., “… temperature sensitive magnetic film (PdFe) 10 is supported in isolation above a magnetic interrogation inductor 11 by support legs 12 and silicon nitride (Si3N4) bridges 13 and 14 …” in the last column 2 paragraph).
Claim(s) 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkening in view of Den Toonder et al. and Bell Technologies, Inc. as applied to claim(s) 3 above, and further in view of Tanaka et al. (US 5,698,852).
	In regard to claims 16, 17, and 19 which are dependent on claim 3, Volkening also discloses the separation between the magnetic material layer and the substrate is a “quarter wave cavity” comprising a reflection plate (e.g., “… a "quarter wave cavity" structure to efficiently absorb the IR radiation …” in the first column 7 paragraph).  The element of Volkening lacks an explicit description that the “quarter wave cavity” comprises an empty trench formed by an etched substrate portion and wherein the support unit comprises a support plate separated from and surrounded by an edge element with the support plate connected to the edge element by at least one connection element.  However, thermal isolation structures for bolometers are well known in the art (e.g., see “… cavity 2405a is formed by filling polycrystalline silicon 15 into the thick silicon oxide layer 2405 and thereafter etching the polycrystalline silicon. This cavity 2405a improves the thermal isolation characteristics of the bolometer … F1G. 26, which is a modification of the diaphragm of FIGS. 24 and F1GS. 25A and 25B … diaphragm 2602 is made of silicon nitride or silicon oxide and has two feet 2602a and 2602b which are in contact to the semiconductor substrate 2601 …” in the second and last column 13 paragraphs of Tanaka et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional thermal isolation structure (e.g., comprising a support plate separated from and surrounded by an edge element with the support plate connected to the edge element by at least one connection element) as the thermal isolation structure of Volkening.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkening in view of Den Toonder et al. and Bell Technologies, Inc. as applied to claim(s) 3 above, and further in view of Ciammaichella et al. (US 4,667,157).
	In regard to claim 20 which is dependent on claim 3, the element of Volkening lacks an explicit description of a reference conversion unit comprising a conductive reference plate, a protective layer covering the conductive reference plate, a third bias electrode provided at a first edge of the conductive reference plate, a fourth bias electrode provided at a second edge of the conductive reference plate opposite to the first edge of the conductive reference plate in the first direction, at least one third detection electrode provided at a third edge of the conductive reference plate, and at least one fourth detection electrode provided at a fourth edge of the conductive reference plate opposite to the third edge of the conductive reference plate in the second direction, wherein the magneto-electric conversion unit and the reference conversion unit constitute a differential amplifier circuit.  However, Hall effect sensors are well known in the art (e.g., see “… to measure accurately with the Hall effect sensor, span must equal ΔB and be offset to read zero at B nominal. This can be accomplished by adding a second magnet whose field opposes the first (µB) and is not affected by O2 concentration. This second magnet could also be used to cancel magnetic variation due to changing temperature power supply effect etc. by utilizing an electromagnet similar to the first … Circuit 40 is connected to both sensors 30 and 35 to measure differences in the magnetic flux density of the two cores …” in the third column 3 paragraph and the fifth column 5 paragraph of Ciammaichella et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a reference conversion unit (e.g., comprising a conductive reference plate, a protective layer covering the conductive reference plate, a third bias electrode provided at a first edge of the conductive reference plate, a fourth bias electrode provided at a second edge of the conductive reference plate opposite to the first edge of the conductive reference plate in the first direction, at least one third detection electrode provided at a third edge of the conductive reference plate, and at least one fourth detection electrode provided at a fourth edge of the conductive reference plate opposite to the third edge of the conductive reference plate in the second direction) in the element of Volkening, wherein the magneto-electric conversion unit and the reference conversion unit constitute a differential amplifier circuit in order to “cancel magnetic variation due to changing temperature power supply effect etc.”.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkening in view of Den Toonder et al. as applied to claim(s) 23 above, and further in view of Bossert (US 10,120,195).
	In regard to claim 24 which is dependent on claim 23, Volkening also discloses an optical lens configured to focus incident infrared rays from the outside on the long-wave infrared detecting element (e.g., “… IR cameras with reduced optics size …” in the fourth column 4 paragraph), and an aperture provided between the optical lens and the long-wave infrared detecting element to control an amount of the incident infrared rays reaching the long-wave infrared detecting element (e.g., “… reducing the optical aperture size …” in the fourth column 4 paragraph).  The device of Volkening lacks an explicit description of an optical filter between the optical lens and the long-wave infrared detecting element to selectively transmit the infrared radiation in a specific wavelength band that has passed through the optical lens.  However, optics for IR cameras are well known in the art (e.g., see “… filter can be positioned in front of or behind each of the lenses in the array of lenses such that light from the telescope passes through the filter before being focused by the lens onto the FPA, or after passing through the lens. Each of the FPAs receives filtered light for a substantially identical FOV. Each of the FPAs therefore outputs data indicative of an intensity of light across the same FOV for a plurality of different spectral bands, one corresponding to each filter … FPAs 112a-112n-can comprise microbolometers configured to 50 detect light in the long wavelength infrared (LWIR) band, etc. …” in the first column 2 paragraph and the last complete column 3 paragraph of Bossert).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an optical filter in the IR camera of Volkening, in order to obtain images in a desired spectral band.
Allowable Subject Matter
Claim(s) 10-15 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application is deemed to be directed to a nonobvious improvement over the invention disclosed in US 6,576,904.  The improvement comprises in combination with other recited elements:  (a) the magneto-electric conversion unit is provided on the support unit; and (b) the at least one connection element comprises a first connection element, a second connection element, a third connection element, and a fourth connection element respectively supporting the first bias electrode, the second bias electrode, the at least one first detection electrode, and the at least one second detection electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884